DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 and page 9, paragraph 1, filed 13 December 2021, with respect to the rejections under 35 U.S.C. 112 and 103 citing Ferrari and Pantell have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 29 September 2021 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the method of treating localized carcinoma cells in a body of an animal of claim 1, comprising: positioning a source within the body near the carcinoma cells, the source comprising: a first material including boron-10 or hafnium and an outer layer of a second material including gold, platinum, or a combination thereof; irradiating the source from outside the body with a neutron field, and repeating the irradiating step at repeated intervals, within the context of the remainder of claim 1.
The closest prior art of record, Ferrari and Pantell as cited in the prior Office action, generally teaches the method as claimed. Ferrari teaches a method of treating localized tumor cells by positioning a source near and in the tumor, wherein the source includes boron-10, and irradiating the source from outside the body with a neutron field .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791